The alternative writ of mandamus in this case violates the rule that an alternative writ of mandamus cannot be made to run to "the successors in office" of county officials named therein as respondents, therefore the alternative writ of mandamus herein is quashed with leave to amend within fifteen days. See State, ex rel. Ben Hur Life Ass'n v. Vickers, 115 Fla. 661, 156 Sou. Rep. 19.
Alternative writ of mandamus quashed with leave to amend within fifteen days.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.